GEIGER, District Judge
(after stating the facts as above). The-fact that the defendant’s functions are limited to a terminal, switching, or interchange service, while not relieving, it from the obligations-of the statute, is of controlling importance, when considered with the *727further concession that, in the situation presented in each of the cases before us, the “quickest and only way in which they (the confined horses) can be unloaded, is by the performance of the switching service by the defendant from the receiving tracks to the unloading platforms of the Union Stockyard & Transit Company.” There are cases which intimate that, when the statutory period of permissible confinement of cattle has expired, a connecting carrier receives a shipment at its peril; that it conclusively assumes liability for the penalty. In the cases before us, such a rule would result, nécessarily, in continuing the very cruelty which' the statute was designed to avoid; because, if such be the rule, it must follow as a corollary that the carrier could refuse to receive the stock. The reasonable construction requires in each case a determination whether the particular carrier knowingly and willfully failed to discharge its obligation under the statute. In Other words,' it is merely a question of proof. ' In three of the present cases there is no evidence to support the government’s contention. In none of them was the time consumed in the performance of the switching service substantially in excess of what is conceded to be within the bounds of diligence, to wit, from one to two hours. As indicated, the peculiar character of the defendant’s service as a switching carrier, not only permits, but requires, recognition of matters of common knowledge, among, which is the necessarily slow movement of cars in a congested terminal district. Hence, as compared with ordinary movement of trains outside such district, the same inference cannot be drawn from the lapse of time. In the three cases referred to, it was therefore incumbent upon the government to prove something in addition to the fact that the permitted period of confinement had expired before the cars came to the possession of the defendant, and the further fact that the latter took from one to two hours to bring them to the unloading platform. This is particularly true in view of the fact that the defendant did not have actual knowledge of the expiration of the statutory period.
In the fourth case, No. 10,406, the car was in the possession of the defendant company something like five hours. In view of the stipulation that the ordinary time for performing the service was from one to two hours, this much longer time, if' unexplained, might well give rise to an inference of culpable delay. But the stipulation discloses. that such car was originally placed at one chute, and then it was discovered that the horses in the car were hot equipped with halters to enable unloading at that point—a condition necessitating their transfer to another chute. There is nothing to show that the first delivery •was made with knowledge of the situation, or that the defendant was in any respect culpable in not appreciating the uselessness of the original delivery. On the contrary, it.must be assumed that the reason for making the change was in fact a good reason, whose recognition was consistent with the proper care of the horses in the defendant’s charge, notwithstanding the obligation speedily to unload them.
It has been said that a failure “knowingly and willfully” to observe the statute means that a carrier, having a free will or choice, either intentionally disregards the statute, or is plainly indifferent to its re-' *728quirements. C., B. & Q. Ry. Co. v. United States, 194 Fed. 342, 114 C. C. A. 334. In view of the limited connection of the defendant, with the transportation of the horses in question, the admitted facts do not justify such inferences in the cases before us.
Judgment may be entered for the defendant in each case.